Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 3, 2019

                                        No. 04-19-00438-CR

                               EX PARTE ROBERT METZGER,

                    From the 216th Judicial District Court, Kerr County, Texas
                                     Trial Court No. A1920
                         Honorable N. Keith Williams, Judge Presiding

                                           ORDER
        The reporter’s record was due on June 20, 2019, but has not been filed. On July 2, 2019,
the court reporter filed a notification of late record, notifying this court that the reporter’s record
was not filed when it was originally due because appellant failed to request a record and failed to
pay or make arrangements to pay the reporter’s fee for preparing the record and that appellant
was not entitled to appeal without paying the fee. It is therefore ORDERED that appellant
provide written proof to this court within ten (10) days of the date of this order that appellant has
requested a reporter’s record and that either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, this court will set a thirty-
day deadline for appellant to file her brief, and the court will consider only those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                       _________________________________
                                                       Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of July, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court